DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the application with claims 13-14 withdrawn. Claims 1-12 are examined herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments and amendments filed 04/07/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 101 rejection of record. 

Applicant has presented no arguments that are persuasive with regard to how the claims sufficiently distinguish from the applied references.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1 it is unclear whether the fully energized state causes magnetic field action, mechanical action, and/or some other action type. For example, it is uncertain whether: the “energizing the stationary gripper coil to a fully energized state” produces a magnetic field that causes the stationary gripper to latch to a control rod; the “energizing the moveable gripper coil to a fully energized state” produces a magnetic field that causes the moveable gripper to latch to the control rod when the stationary gripper is latched to the control rod; and the “energizing the lift coil to a fully energized state” produces a magnetic field that causes the control rod to lift a predetermined distance relative to the stationary gripper.

Claims 2, 4, and 6-11 recite the phrase “the at least one component”. There is insufficient antecedent basis for this phrase in the claims. The phrase appears to be a remnant of the previously presented claims. It is therefore unclear from the claims whether the “at least one component” refers to one of the coils, or if the claim intends to recite another structure. 
Claim 2 recites “a fully energized state,” “a reduced state,” and “an inactive state.” It is unclear from the claim if these states are the same as the states recited in parent claim 1 or if these refer to different states. Since these states are already recited in claim 1, it is unclear how claim 2 further limits the method of claim 1. 

Claim 12 recites “a lift coil, movable gripper coil, and stationary gripper coil” and further recites “a reduced state,” a “fully energized state,” and an “inactive state” with regards to the stationary gripper coil, movable gripper coil, and lift coil. These phrases were previously recited in parent claim 1. It is unclear from the claim if the structures and states recited in claim 12 refer to the same structures and states recited in claim 1. For example, it is unclear if the lift coil, movable gripper coil, and stationary gripper coil recited in claim 12 are the at least/one or more of a stationary gripper coil, a movable gripper coil, and a lift coil as recited in claim 1 or if the coils refer to separate coils. 

Similarly, claim 12 further recites the rod is lifted “a predetermined distance”. It is unclear if this is the same “predetermined distance” as the distance recited in parent claim 1. 

For example, it appears that “a lift coil” (preamble) should be “the lift coil”; “a reduced state” (first stage) should be “the reduced state”; “a stationary gripper” (first stage) should be “the stationary gripper”; “an inactive state” (third stage) should be “the inactive state”; “a predetermined distance” (fourth stage) should be “the predetermined distance”; “the reduced state” (fifth stage) should be “a reduced state”; and “the inactive state” (sixth stage) should be “an inactive state”.

Claim 12 also lacks proper antecedent basis for “the . . . indicating operation”.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
Claims 1-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0148007 (“Allen”) in view of “Advanced Cable-Testing Techniques for Nuclear Power Plants” (“Hashemian”) further in view of “Detection and Mitigating Rod Drive Control System Degradation in Westinghouse PWRs” (“Gunther”) (all previously cited via PTO-892; citations to Hashemian and Gunther refer to previously provided NPL documents).

Regarding claim 1, Allen discloses (see Figs. 2, 5) a method of operation of a control rod movement mechanism (40) of a nuclear power plant (10), wherein the control rod movement mechanism includes at least a stationary gripper (44), a movable gripper (42), a stationary gripper coil (46), a movable gripper coil (48), and a lift coil (50) ([0032]), the method comprising:
energizing the stationary gripper coil is energized to a fully energized state to latch the stationary gripper to a control rod (20) ([0028]-[0029]);
energizing the stationary gripper coil to a reduced state when the stationary gripper is latched to the control rod ([0028]);
energizing the moveable gripper coil to a fully energized state to latch the moveable gripper to the control rod when the stationary gripper is latched to the control rod ([0029]);
discharging the stationary gripper coil to an inactive state to unlatch the stationary gripper from the control rod when the moveable gripper is latched to the rod ([0030]); and
energizing the lift coil to a fully energized state to lift the control rod a predetermined distance ([0031]).

Allen does not appear to disclose obtaining signal values or monitoring the impedance of one or more of the coils. 

Hashemian discloses a method of monitoring operation of a control rod movement mechanism of a nuclear power plant (p. 421; “the TDR method is useful for testing … control rod drive mechanism (CRDM) [electrical] cables”), comprising:
obtaining signal values from test points of at least one component of the control rod movement mechanism while the component circuits remain in operation (pp. 417, 418; “electrical tests of existing cables in situ – make it possible to test entire cable circuits while they remain in operation,” “lumped parameter measurements of inductance (L) or capacitance (C), ac resistance, and dc resistance along the NPP’s cables (including connectors, splices, and other components,” “send a test signal through the cable and measure its reflection”);
determining a present impedance of the at least one component during operation of the nuclear power plant based on signal values obtained from the test points while the component circuits remain in operation (pp. 418, 419; “impedance measurement tests … which makes lumped parameter measurements of inductance (L) or capacitance (C), ac resistance, and dc resistance along the NPP’s cables (including connectors, splices, and other components,” “make impedance measurements (i.e., inductance L, capacitance C, and resistance R) along the cable”);
comparing the present impedance to a predetermined reference impedance (p. 418; “baseline data are gathered such that by comparison and interpretation, significant change from the baseline, indicating the effects of aging, may be monitored”; see Figs. 4-7); and
generating a graphical output indicating degradation of the at least one component when the present impedance deviates from the predetermined reference impedance by a predetermined amount (pp. 419, 421; “Imbalances, mismatches, or unexpectedly high or low impedances between the cable leads indicate problems caused by cable degradation and aging, faulty connections and splices, or physical damage,” “any significant change in impedance along the cable will cause a reflection that will appear on the TDR signature”; see Figs. 4-7).

	Gunther discloses that it is important to monitor and detect degradation of electrical and electronic components of control rod movement mechanisms including electromagnetic coils, and electrical cable and connector assemblies for coils, in order to prevent instrument failures (pp. 6, 9). Hashemian further discloses that the monitoring method “make[s] it possible to test entire cable circuits while they remain in operation” (p. 417). 

Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have employed Hashemian’s monitoring method on the components of Allen’s control rod movement mechanism and operation method in order to mitigate degradation, as suggested by Gunther, with the advantage of being able to monitor the components without needing to stop operation, as disclosed by Hashemian. The result of the modified Allen would have been predictable to the skilled artisan. 

Regarding claims 2 and 10-11, Hashemian further discloses that the present impedance is recorded over a length of time while the control rod movement mechanism cable circuits are in operation (Figs. 4-7, p. 417), and Allen further discloses at least one of the coils of the control rod movement mechanism undergoes one or more energy states and transitions between energy states including a fully energized state, a reduced state, an inactive state, or any combination thereof ([0028]-[0041]). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claims 2 and 10-11. 

Regarding claim 3, Hashemian further discloses wherein the obtained signal values are voltage and current values (Fig. 3). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 3. 

Regarding claim 4, Allen further discloses the control rod movement mechanism includes a coil ([0028]).

Regarding claim 5, Hashemian further discloses wherein the reference impedance corresponds to historical impedance measurements of the control rod movement mechanism during operation of the nuclear power plant (p. 418; “baseline data are gathered such that by comparison and interpretation, significant change from the baseline, indicating the effects of aging, may be monitored”; see Figs. 4-7; Hashemian discloses TDR signatures plot the amplitude of the signal vs. time, with changes in impedance causing a peak or valley in the amplitude with respect to the previously recorded/plotted amplitude). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 5. 

Regarding claim 6, Hashemian further discloses recording one or more determined impedances corresponding to the at least one component to determine the reference impedance (p. 418; “baseline data are gathered such that by comparison and interpretation, significant change from the baseline, indicating the effects of aging, may be monitored”; see Figs. 4-7). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 6. 
Regarding claim 7, Hashemian further discloses measuring a resistance of the at least one component to determine a temperature of the at least one component (p. 419; “impedance measurements (i.e., inductance L, capacitance C, and resistance R”). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 7. 

Regarding claim 8, Hashemian further discloses displaying one or more signal values associated with the at least one component on a graphical display (Figs. 4-7). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 8. 

Regarding claims 9, Hashemian further discloses wherein the displaying includes plotting the one or more signal values over a time period while the control rod movement mechanism cable circuits are in operation (Figs. 4-7, p. 417) and Allen further discloses the control rod movement mechanism undergoes one or more energy states and transitions between energy states including a fully energized state, a reduced state, an inactive state, or any combination thereof ([0028]-[0041]). Thus, the modified Allen, employed with Hashemian’s monitoring method, would result in the recited features of claim 9. 

Regarding claim 12, the modified Allen further discloses wherein the determining, comparing, and indicating operations are performed on a lift coil (50), moveable gripper coil (48), and stationary gripper coil (46) during six stages of a rod withdrawal sequence (Allen, [0028]-[0034]; Hashemian, p. 417; Gunther, pp. 6, 9), including:
a first stage in which the stationary gripper coil is energized at a reduced state, and the stationary gripper is solely latched to the rod (Allen, [0028]);
a second stage in which the stationary gripper coil is energized to a fully energized state, and the moveable gripper coil is energized to the fully energized state to latch the moveable gripper to the rod (Allen, [0029]); 
a third stage in which the stationary gripper coil is discharged to an inactive state such that the moveable gripper is solely latched to the rod (Allen, [0030]);
a fourth stage in which the lift coil is energized to the fully energized stage until the rod is lifted a predetermined distance (Allen, [0031]);
a fifth stage in which the lift coil is discharged to the reduced state until the stationary grip coil is energized to the fully energized state to latch the stationary grip to the rod (Allen, [0032]); and
a sixth stage in which the lift coil and moveable gripper coil are discharged to the inactive state, and the stationary grip coil is discharged to the reduced state (Allen, [0033]-[0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Prosecution on the merits is closed. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646